DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/20/2021 has been entered.
Claims 1, 8 and 10-13 are pending. Claim 1 is independent.
Response to Amendment
The rejection of claims 1, 8 and 10 under 35 U.S.C. 103 as being unpatentable over Foley et al. (US 5,858,946) in view of Williams et al. (WO97/36975A1) is maintained.
Response to Arguments
Applicant's arguments filed 8/20/2021 have been fully considered but they are not persuasive. Applicant’s urge Foley necessarily requires a laccase and the claims as presented for examination recite 0-2% of enzyme selected from protease, cellulase, amylase, and lipase, thus urging that laccase is excluded from the claim interpretation.  In response, the claim language as amended is to “…consisting of:..optional foam regulator and optional processing aid.”  See the new grounds of rejection addressing Laccases (multicopper oxidases) are versatile enzymes which catalyze oxidation reactions coupled to four-electron reduction of molecular oxygen to water would encompass the BRI of optional foam regulator and optional processing aid.  See the prior art col.1, lines 20-25 also teaching their lactase enzymes are commonly used in the milk products processing industry to catalyze the breakdown of the beta-D-galactosidic substances found in such products. Finally, Applicants arguments cannot be found persuasive because while the instant specification recites the words “optional foam regulator” and “optional processing aid”, no other portion of the specification provides any guidance as to what is included or excluded from such language.  Accordingly, the teachings of Foley in view of Williams are pertinent to the claims as presented for examination and the new claim amendments are addressed below.
New Grounds of Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. optional foam regulator and optional processing aid, however, no other portion of the specification provides any guidance as to what is included or excluded from such language.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Foley et al. (US 5.858,946) in view of Williams et al. (WO97/36975A1).
Foley et al. (US 5.858,946) et al. teach a powder detergents (col.22,ln.39), that can be formulated as hand or machine laundry detergents or manual or machine dishwashing detergents.  See col.2,ln.35-40.  
The granular powder fabric cleaning composition exemplified in col.27, example 6 comprises 32.5% zeolite builder.  Examiner notes that while the exemplary amount of builder is outside the claimed 40-65% wt builder, Foley et al. guide one of ordinary skill to optimize the builder in an amount of 1-80 wt% see col.8, ln.7.  See also example 4 where the art teaches silicate, phosphate, carbonate and zeolite builders in sum amounts encompassing the claimed range.
10-20 alkylbenzenesulfonate.  Also, see co.24,ln.1 that the exemplified LAS is a C12 chain length. 
The granular powder fabric cleaning composition exemplified in col.27, example 6 comprises 5 wt% MA/AA and guide one of ordinary skill to to vary the amount in a range 0.1 to 2 wt % (see col.10,ln.45-50) and teaches to optimize typically having a molecular weight of from 5,000-20,000 (see col.10, ln.15-25).  Thus, the teachings of Foley encompass the claimed range of comprising 0.75 to 1.5 wt% of PAA having MW 3000-6000 daltons. 
Foley et al. suggest high molecular weight polyethylene oxide in an amount of 0.1-2% See col.21,ln.17-20.  This teaching encompasses the claimed 0.05 to 0.5 wt % of a polyethylene oxide.  However, Foley et al. is silent as to their high molecular weight polyethylene oxide having a weight average molecular weight, Mw, of 4,000,000 Daltons to 6,000,000 as is required by independent claim 1. 
Regarding the method claims 8 and 10, col.2,ln.35-45, teach that the composition of Foley et al. may be formulated as manual and machine dishwashing compositions, hand and machine laundry detergent compositions including laundry additive compositions and comopositions suitable for use in the pretreatment of stained fabrics, rinse aid compositions, and compositions for use in general household cleaning operations.

Col.14,ln.25-35 teach the claim 11  bleaching agent is selected from the group consisting of sodium perborate, sodium percarbonate and mixtures thereof.
Col.15,ln. 11-22 teaches claim 12 bleach activator is selected from the group consisting of tetra acetyl ethylene diamine, sodium nonanoyloxybenzene sulfonate and mixtures thereof.
Col.17,ln.2-30 and col.20,ln.20-35 teach claim 13 stabilizer includes the claimed phosphonate.  Phosphonated octadecane and other anti-oxidants such as betahydroxytoluene (BHT) are also suitable.
Foley et al. do not quantify their high molecular weight polyethylene oxide having a weight average molecular weight, Mw, of 4,000,000 Daltons to 6,000,000 as is required by independent claim 1.
In the analogous art, Williams et al. (WO97/36975A1)  teach a powder laundry detergent washing (see page 54, paragraph 2 and claim 13), composition in the Example 10 on pages 70-71; formulation (R') Williams et al. illustrate by example a powder laundry detergent composition comprising 57% builder, 12.5% surfactant comprising C12 linear alkyl benzene sulfonate (LAS), 2% poly(acrylic acid) 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the high molecular weight polyethylene oxide of Foley et al. with the claimed polyethylene oxide MW range recited in claim 1 as exemplified by Williams et al. example 10 formulation R’ explicitly teaching similar components in similar amounts as an effective detergent composition for laundry washing in general. One of ordinary skill is motivated to combine the teachings of Foley with Williams since Foley does not specifically quantify their high molecular weight polyethylene oxide general teaching and because both are in the analogous art of laundry washing compositions that can be rinsed by hand and comprise the same active ingredients as which is claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/PREETI KUMAR/Examiner, Art Unit 1761